per curiam:
A pesar de haberle cursado varios requeri-mientos a la Leda. Nancy Rivera Sepúlveda (licenciada Rivera Sepúlveda) para que acreditara haber completado las horas crédito exigidas por el Programa de Educación Jurí-dica Continua (PEJC), esta ha hecho caso omiso. Consis-*986tentemente hemos expresado que dicha conducta es in-aceptable, por lo que acarrea la suspensión inmediata del ejercicio de la profesión. In re Vera Vélez, 192 DPR 216 (2015). Evaluemos los antecedentes fácticos que hoy nos llevan a suspender inmediata e indefinidamente a la licen-ciada Rivera Sepúlveda de la práctica jurídica.
I
La licenciada Rivera Sepúlveda fue admitida al ejercicio de la abogacía el 26 de enero de 1999. Seis meses más tarde se integró también a la práctica notarial.
El 19 de marzo de 2013, la Leda. Geisa Marrero Martí-nez, Directora del PEJC, compareció ante nos en represen-tación de la Junta de Educación Jurídica Continua (Junta) para alertarnos sobre el incumplimiento de la licenciada Rivera Sepúlveda con los requisitos establecidos en el Re-glamento del PEJC de 2005 (Reglamento de 2005), 4 LPRA Ap. XVII-E, durante el periodo comprendido entre el 1 de marzo de 2007 al 28 de febrero de 2009. Además de adver-tirnos que la letrada no pagó la cuota de $50(1) ni compa-reció a los procedimientos de rigor luego de haber sido de-bidamente citada, la Directora del PEJC nos informó que la togada tampoco ha completado los créditos correspon-dientes a los dos periodos subsiguientes(2)
Examinado el Informe(3) el 2 de mayo de 2013 emitimos una Resolución en la que le concedimos a la licenciada Rivera Sepúlveda un término de 20 días para que mostrara causa por la cual no debía ser suspendida del ejercicio de la *987profesión por no cumplir con los requisitos de educación jurídica continua. La Resolución se notificó inicialmente por correo certificado y, posteriormente, mediante entrega personal.(4) El 9 de septiembre de 2013 la letrada compa-reció solicitando un término adicional de 60 días para to-mar los cursos adeudados y evidenciar lo anterior. Aten-dida la moción de la licenciada Rivera Sepúlveda, el 13 de diciembre de 2013 se le concedieron 60 días para que se pusiera al día con los requisitos de educación jurídica continua y acreditara su cumplimiento.(5)
El 3 de abril de 2014 la letrada compareció nuevamente y solicitó un término adicional de 60 días para cumplir. Ex-plicó que se encontraba desempleada desde diciembre de 2010, por lo cual no contaba con los medios económicos ne-cesarios para completar los cursos. Es por dicho motivo que el 30 de mayo de 2014 dictamos una Resolución mediante la cual le concedimos la segunda prórroga solicitada.(6)
Pasado un tiempo en exceso del otorgado a la letrada para subsanar la deficiencia señalada por el PEJC sin que ésta cumpliera, el 8 de octubre de 2014 se le entregó per-sonalmente una copia de nuestra Resolución fechada el 3 de octubre de 2014, que le concedía un periodo de 10 días para que presentara la certificación de cumplimiento con el PEJC. No obstante, aún hoy la letrada no ha comparecido.
II
Dentro de nuestro poder inherente de regular la profe-sión legal tenemos el deber de asegurarnos que los miem-bros admitidos al ejercicio de la abogacía ejerzan la profe-sión responsable, competente y diligentemente. In re Vera *988Vélez, supra. Para ello el Código de Ética Profesional par-ticulariza cuáles son las normas mínimas de conducta que deben exhibir los letrados en el desempeño de sus funciones. íd. En cuanto al comportamiento ante los tribu-nales específicamente, el Canon 9 de dicho cuerpo legal exige de los abogados una conducta que se caracterice por el mayor de los respetos. 4 LPRAAp. IX. ínsito en dicho precepto se encuentra el deber de los abogados de atender diligente y oportunamente las órdenes de este Tribunal, en particular, cuando se trata de procedimientos relativos a su conducta profesional. In re Pérez Román, 191 DPR 186 (2014); In re Irizarry Irizarry, 190 DPR 368 (2014). Por lo tanto, hemos reiterado que ignorar las órdenes judiciales, además de constituir un serio agravio hacia la autoridad de los tribunales, infringe el Canon 9 del Código de Ética Profesional, supra. In re Pérez Román, supra; In re Irizarry Irizarry, supra.
Como resultado, hemos sido consistentes en ordenar la suspensión inmediata del ejercicio de la profesión de aque-llos letrados que incumplen con las órdenes de este Tribunal. In re Bryan Picó, 192 DPR 246 (2015). “[E]sta actitud de indiferencia y menosprecio a la autoridad del Tribunal no puede ser tomada livianamente, ya que cons-tituye un curso de acción inaceptable que acarrea la sus-pensión inmediata de la práctica jurídica”. In re Vera Vélez, supra, pág. 227.
Según expusimos anteriormente, una vez la Junta nos refirió las incomparecencias e inobservancias de la licen-ciada Rivera Sepúlveda con los requisitos reglamentarios del PEJC, le concedimos a la abogada amplia oportunidad para subsanar las deficiencias señaladas y acreditar su cumplimiento. No obstante, y a pesar de haberle otorgado varias prórrogas para ello, la licenciada finalmente incum-plió nuestras órdenes. Consistentemente, hemos censu-rado cursos de acción como éste.
*989III
Por los fundamentos antes expuestos, decretamos la sus-pensión inmediata e indefinida de la Leda. Nancy Rivera Sepulveda del ejercicio de la abogacía y la notaría. Le orde-namos notificar a todos sus clientes de su inhabilidad para seguir representándolos y devolverles, tanto los expedientes de los casos pendientes como cualesquiera honorarios recibi-dos por trabajos no realizados, e informar oportunamente de su suspensión a los distintos foros judiciales y administrati-vos del país en los que tenga algún caso pendiente. Deberá acreditar a este Foro el cumplimiento con lo anterior dentro del término de treinta días, a partir de la notificación de esta opinión “per curiam”y Sentencia. El Alguacil de este Tribunal procederá a incautarse de la obra notarial de la licen-ciada Rivera Sepulveda, incluyendo su sello notarial, y de-berá entregarlos a la Oficina de Inspección de Notarías (ODIN) para el correspondiente examen e informe a este Tribunal. Notifíquese personalmente esta Opinión “per cu-riam” a la Leda. Nancy Rivera Sepulveda por la Oficina del Alguacil de este Foro.

Se dictará Sentencia de conformidad.


(1) El Reglamento del Programa de Educación Jurídica Continua de 2005 (Re-glamento) dispone la imposición automática de una cuota de $50 por el cumplimiento tardío con el mínimo de horas crédito exigidas en su Regla 28 (4 LPRAAp. XVII-E). Véase Regla 30 del Reglamento, 4 LPRAAp. XVII-E.


(2) Nos referimos a los periodos comprendidos entre el 1 de marzo de 2009 al 28 de febrero de 2011 y del 1 de marzo de 2011 al 28 de febrero de 2013.


(3) Informe sobre Incumplimiento con Requisito de Educación Jurídica Continua (Incomparecencia a vista informal).


(4) La notificación mediante correo certificado se realizó el 9 de mayo de 2013 y la entrega personal el 21 de agosto de 2013.


(5) La Resolución fue notificada vía correo certificado el 23 de diciembre de 2013, pero fue devuelta, por lo que se le notificó personalmente el 3 de febrero de 2014.


(6) La Resolución de 30 de mayo de 2014, la cual se notificó por correo certificado el 4 de junio de 2014, también fue devuelta.